Title: [Diary entry: 25 April 1785]
From: Washington, George
To: 

Monday 25th. Mercury at 64 in the Morning—66 at Noon and 72 at Night. Perfectly calm all the forenoon, & very little wind in the Afternoon. Clear & very warm—all nature seemed alive. Cherries, Plumbs, Pears & Apples bloomed forth and the forest trees in general were displaying their foliage. Got the ground, on the North side of the gate—between the outer ditch & the Sweet brier hedge in a proper state of preparation to receive grass seed; and for making a compleat experimt. of the Plaister of Paris as a manure. Accordingly, I divided it into equal sections; by a line from the Center of the old gate, between the New Garden Houses, stretched to the outer ditch at which they were 18½ feet apart and 16 apart at the outer edge of the Holly berries by the Sweet brier hedge. Each of these Sections contained 655 square feet. On the 1st. that is the one next the road I sprinkled 5 pints of the Plaister in powder—on the 2d. 4 pints—on the 3d. 3 pints—on the 4th. 2 pts. on the 5th. one pint and on the 6th. none. On the 7th. 8th. 9th. 10th. & 11th. 5, 4, 3, 2 & 1 pints again; and on the 12th. nothing and on the 13th. 14th. 15th. 16 & 17th.—5, 4, 3, 2 & 1 in the same manner as before. On these three grand divisions (as they may be called) I sowed Orchard Grass Seed. But before I did this, I harrowed the first grand division with a heavy Iron toothed harrow—The 2d. grand

division was gone over with a Bush harrow (without the Iron harrow)—and the third grand division was only rolled without either of the above harrowings. The whole of this ground was, in quality, as nearly alike as ground cou’d well be and this experiment, if the grass seed comes up well, will show first what quantity is most proper for an acre (the above being, as nearly as may be, in the proportion of 1, 2, 3, 4, & 5 Bushels to the acre) and secondly, whether burying the Powder of Paris deep (as a heavy harrow will do it)—shallow—or spreading it on the Surface only, is best. Adjoining to this, on a piece of grass ground, as nearly alike in quality as may be, I staked off 5 square rod side by side and on the 1st. Beginning at the fence I sprinkled 2 gills of the powdered Stone—on the next 4 gills—on the 3d. 6 gills—on the 4th. 8 Gills and on the 5th. 10 gills—which as nearly as may be is (also) at the rate of 1, 2, 3, 4, & 5 Bushels to the acre. On this piece of circular ground I sowed about 8 quarts of the orchard grass Seed which was Nothing like so clean as the first parcel I received. I also finished Sowing all the ground behind the Barn, and adjoining the Pine groves, with the Orchard grass Seed which took about  Pecks.